290 So.2d 213 (1974)
In re Jackie Howard MORROW
v.
STATE.
Ex parte Jackie Howard Morrow.
SC 553.
Supreme Court of Alabama.
February 14, 1974.
Robert C. Barnett, Birmingham, for petitioner.
No brief for respondent, the State.
*214 HEFLIN, Chief Justice.
Petition for Jackie Howard Morrow for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Morrow v. State, 52 Ala.App. 145, 290 So.2d 209.
Writ denied.
MERRILL, HARWOOD, MADDOX and FAULKNER, JJ., concur.